UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

VICENTE TROY HUNT, )
)

Plaintiff, )

)

Vv ) Civil Action No. 19-3600 (UNA)

)

JUDGE, )
)

Defendant. )

MEMORANDUM OPINION

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claims being asserted such that

they can prepare a responsive answer, prepare an adequate defense, and determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

The complaint alludes to the United States and leaders of foreign countries including
Mexico, Venezuela, China, and Russia. No defendant reasonably could be expected to identify a

viable legal claim or prepare a proper response to the complaint, however. As drafted, plaintiff's
pro se complaint fails to comply with the minimal pleading standard set forth in Rule 8(a).
Therefore, the Court will grant the application to proceed in forma pauperis and will dismiss the

complaint without prejudice. An Order consistent with this Memorandum Opinion is issued

separately.

e se
*&
DATE: January 23, 2020 he Le

AMIT P. MEHTA
United States District Judge
